                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

PATRICIA ANN WADE,                                   )
                                                     )
                               Plaintiff,            )
                                                     )
                        v.                           )      No. 1:16-cv-02256-TWP-MJD
                                                     )
INDIANA UNIVERSITY SCHOOL OF                         )
MEDICINE, SHERYL ALLEN,                              )
and ABBY KLEMSZ,                                     )
                                                     )
                               Defendants.           )

  ENTRY ON DEFENDANTS’ REQUEST FOR LEAVE TO FILE A SUR-REPLY IN
   SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, AND
PLAINTIFF’S MOTION FOR PRETRIAL PURGING OF HER IUSM EMPLOYEE FILE

       This matter is before the Court on Defendants’ The Trustees of Indiana University

(“University”), Dr. Sheryl Allen, and Dr. Abigail Klemsz (collectively, “Defendants”) request for

leave to filed a sur-reply in support of their Motion for Summary Judgment [Dkt. 68]. (Dkt. 100).

Also pending is a Motion for Pretrial Purging of Her IUSM Employee File (Dkt. 104), filed by

Plaintiff Patricia Ann Wade (“Ms. Wade”). The Court addresses each motion in turn.

                                            I. DISCUSSION

       Regarding their Motion for leave to file a sur-reply, the Defendants assert that “Plaintiff

has submitted a new affidavit and fourteen additional exhibits, Defendants feel compelled to

address the issues presented by these new exhibits and new argument.” Having reviewed the

Defendants’ proposed sur-reply, the Court finds it is appropriate and grants Defendants request

for leave. (Filing No. 100.) The Sur-reply at Filing No. 100-1 will be considered by the Court

when ruling on the pending cross motions for summary judgment.

       In her Motion, Ms. Wade asks the Court to order the Defendants to remove certain

documents from her Indiana University School of Medicine employee file and modify the reason
for her termination in her employee file. This request is one component of the relief that Ms. Wade

has made in her Complaint, and entitlement to this relief is the subject of the parties’ pending

cross-motions for summary judgment. Therefore, the Court denies the Plaintiff’s Motion for

Pretrial Purging of Her IUSM Employee File (Filing No. 104). This request will be resolved in the

Court’s forthcoming order on the cross-motions for summary judgment.

                                      II. CONCLUSION

       For the reasons stated above, Defendants’ Request For Leave To File A Sur-Reply in

Support of Defendants’ Motion for Summary Judgment (Filing No. 100) is GRANTED. Plaintiff’s

Motion for Pretrial Purging of her IUSM Employee File is DENIED.

       SO ORDERED.


       Date:    6/12/2019



Distribution:

Patricia Ann Wade
512 Grand View St.
Spencer, IN 47460-1000

James R. A. Dawson
TAFT STETTINIUS & HOLLISTER LLP
jdawson@taftlaw.com

Melissa A. Macchia
TAFT STETTINIUS & HOLLISTER LLP
mmacchia@taftlaw.com

Michael C. Terrell
TAFT STETTINIUS & HOLLISTER LLP
mterrell@taftlaw.com




                                                2
